Citation Nr: 0806645	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-24 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	William A. Richardson


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from December 1970 to 
September 1972 and from October 1972 to September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above claim.

In January 2008, a video-conference hearing was held before 
the undersigned Veterans Law Judge.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is currently service connected for 
depression/anxiety, rated as 30 percent disabling; diabetes 
mellitus associated with hepatitis C, rated as 20 percent 
disabling; hepatitis C, rated as 20 percent disabling; 
bilateral pes planus, rated as 10 percent disabling; and 
scar, postoperative incision and drainage of perirectal 
abscess, rated as noncompensable.  Although the Board agrees 
that the veteran's three most highly rated disabilities may 
be combined for the purpose of meeting the threshold 
requirement of one 40 percent disability under 38 C.F.R. 
§ 4.16(a) since they are of common etiology, there is 
currently not enough additional disability to bring the 
combined rating to 70 percent or over (the veteran's combined 
service-connected rating is currently 60 percent).  However, 
as a result of opinions from a VA nurse practitioner that 
indicate that the veteran may be unemployable due to service-
connected disability, and the lack of recent VA medical 
examination with respect to at least some of the veteran's 
service-connected disabilities, the Board finds that this 
claim should be remanded for an opinion as to whether his 
service-connected disabilities preclude him from securing or 
following a substantially gainful occupation.  Any recent VA 
treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's VA treatment records, dated 
since September 2006.

2.  Thereafter, the veteran should be 
afforded VA general medical and 
psychiatric examinations.  The claims 
folder and a copy of this remand are to 
be made available to the examiners for 
review in conjunction with the 
examinations.  All studies deemed 
necessary by the examiners are to be 
performed.  

In light of the veteran's medical, 
educational and vocational history, the 
examiners are requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the veteran's service-connected 
disabilities (depression/anxiety; 
diabetes mellitus; hepatitis C; pes 
planus; and scar, postoperative 
incision and drainage of perirectal 
abscess), as opposed to any nonservice-
connected disabilities and advancing 
age.  In particular, describe what 
types of employment activities would be 
limited because of the veteran's 
service-connected disabilities, and 
whether any limitation on his 
employment is likely to be permanent.

The examiners must provide 
comprehensive reports including 
complete rationales for all conclusions 
reached.

3.  Finally, readjudicate the issue on 
appeal.  If any benefit sought on 
appeal remains denied, the appellant 
and his representative should be 
provided a supplemental statement of 
the case.  Allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

